DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
Status of claims
Canceled:
1
Pending:
2-29
Withdrawn:
none
Examined:
2-29
Independent:
2
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other
x
112/6th
35 USC 112, 6th paragraph

Double Patenting
x


Priority
As detailed on the 3/17/2022 filing receipt, this application claims priority to as early as 4/5/2010.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Drawings required -- Subject Matter Admits of Illustration
	The subject matter of the application admits to illustration by one or more drawings to facilitate understanding of the invention with regard to, for example, claim 2, "a delivery system comprising:..."  The 3/11/2022 drawings do not clearly illustrate an embodiment consistent with claim 2 and, for example, the relative locations of the "open chamber," the "tissue sample," the "solid support" and the "at least one channel."  Also, the position of the "imager" relative to the "delivery system" and, particularly, the "tissue sample" should be illustrated.  Applicant is required under 37 CFR 1.81(c) to furnish one or more additional drawings illustrating all major, non-software features of the independent claim.  No new matter may be introduced in the required drawings, and support for the additional drawing(s) should be identified in remarks.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR l.12l(d). 


Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications.  (MPEP 606 pertains.)


Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. p. [31] and possibly additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of Internet address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a)).  


Claim objections
Claims 2, 4-9, 27 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
2, 4-9, 27
one or more of the plurality of probes
The recited "the plurality of probes" is a singular "plurality" comprising a plural "probes."  Thus, "one or more probes of the plurality of probes" would be correct.

Similar issues require correction in the additionally listed claims, including subject-verb agreement between the single subject "plurality" and its associated verb.  For example, in claim 4, the following would be correct: "each probe of the plurality of probes
comprises a capture agent conjugated to a tag."

Also, since there is only one instantiation of "plurality of probes," then "plurality of" need not be repeated, and further recitations may simply recite "probes."  

Relatedly, "plurality of probes" is redundant to simply "probes," and the latter is simpler with respect to the above issues.




Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-29 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/2nd as indefinite:
Claim
Recitation
Comment
2
the tissue sample
within the open chamber
Lacks clear antecedent.  The "tissue sample" has not been recited as being location "within the open chamber."
2
wherein...
or a portion thereof
It is unclear what is referenced by the recited "thereof."  If what is intended is the "plurality of probes," then this may be clarified by amending, for example, to "or a portion of the plurality..."
26
multiple regions of interest in the tissue sample
In claim 26, the relationship is unclear between these regions of interest and the instance instantiated in claim 2.  

Claim 27, depending from claim 26, remedies this rejection with respect to claims 27-29. 

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.



Claim rejections - 112/4th
The following is a quotation of 112/4th:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 6 is rejected under 112/2 4th as as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend.  By reciting all possible embodiments, i.e. "same probes or different probes," claim 6 does not further limit claim 2.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
2
to obtain information about a region of interest in the tissue sample based on the image of the tissue sample
This recitation is interpreted as intended use.
14
to deliver the removed fluid portion to the location external to the tissue sample
This recitation is interpreted as intended use.
15
to provide the removed fluid portion
This recitation is interpreted as intended use.





Claim rejections - 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-29
Claims 2-29 are rejected under 35 USC 103 as unpatentable over Hattersley (as cited on the attached "Notice of References Cited" form 892).  

Regarding claim 2, the recited reagent delivery system reads on Hattersley's "To assess the functionality of the tissue within the microfluidic device...  ...levels in the eluent were determined..." (p. 1843, §"Analysis;" and entire document), "assays were carried out to monitor cell rupture" (p. 1845, §"On-chip tissue probing;" and entire document) and "A... syringe pump... was connected to the device..." (p. 1843, §"Microfluidic set-up;" and entire document).
None of the recited target biological molecule, tissue sample, solid support, or probes is recited clearly as required to be comprised by the claimed "system."  Rather, each element reads on a hypothetical element and/or intended use.
The recited imager and image read on Hattersley's "The in situ imaging of tissue was carried out using a laser-scanning inverted confocal microscope" (p. 1844, 1st col., 2nd para.; and entire document).
The recited circuit reads on Hattersley's "The in situ imaging of tissue was carried out using a laser-scanning inverted confocal microscope (Nikon Eclipse TE2000-E, Nikon)... running Lazershop 2000 software" and associated software (p. 1844, 1st col., 2nd para.; and entire document).  Additionally, automating an activity such as the limitation of this claim, already known to be performed without automation, would have been prima facie obvious to PHOSITA (MPEP 2144.04.III pertains).  

Claim 3 specifies a gasket, which reads on Hattersley's "English threaded adapter" (p. 1843, §"Microfluidic set-up;" and entire document).

Claims 4-5 specifies a capture agent and tag, which are prima facie obvious over Hattersley's "ELISA" and other immuno techniques (p. 1843, §"Analysis;" and entire document).

Claim 6 does not clearly further limit claim 2, is rejected under 112/4th above and reads on the art as described for claim 2 above.

Claim 7 specifies cleavage, which reads on Hattersley's "Horse Radish Peroxidase-conjugated detection" (p. 1843, §"Analysis;" and entire document).

Claim 8 specifies multiplexed assays, which reads on Hattersley's "LDH and Picogreen® assays were carried out" (p. 1845, §"On-chip tissue probing;" and entire document).

Claim 9 specifies removed fluid portion comprising a tag from a probe, which is prima facie obvious over Hattersley's "The eluent from both outlets of the microfluidic device was collected... for analysis" (p. 1843, 2nd col.; and entire document) and "Albumin levels in the eluent were determined by enzyme-linked immunosorbant assay (ELISA)..." (p. 1843, §"Analysis;" and entire document).

Claims 12-13 specify microfluidics, which read on Hattersley's "Microfluidic device" (Fig. 1; and entire document).

Claim 14 specifies a pump, which reads on Hattersley's "A... syringe pump... was connected to the device..." (p. 1843, §"Microfluidic set-up;" and entire document).

Claim 15 specifies delivery of an elution composition, which reads on Hattersley's "flow rate reduced to 2 ml min-1" (p. 1843, 2nd col.; and entire document).

Claims 16-17 specify a location external to the tissue sample and a well in a substrate associated with the region of interest, which reads on Hattersley's "The eluent from both outlets of the microfluidic device was collected... in... microcentrifuge tubes for analysis" (p. 1843, 2nd col., and entire document).

Claim 18 specifies a CCD or CMOS array, which reads on Hattersley's "in situ imaging of tissue... carried out using a laser-scanning inverted confocal microscope (Nikon Eclipse TE2000-E, Nikon)..." (p. 1844, 1st col., 2nd para.; and entire document).  In accordance with MPEP 2144.03, official notice is taken as to the well-known applicability of CCD imagers to tissue imaging.

Claim 19 specifies a stained sample, which reads on Hattersley's "propidium iodide (PI)" staining (p. 1844, 1st col., 2nd para.; and entire document).

Claim 20 specifies fluorescence imaging, which reads on Hattersley's "fluorescence" (p. 1844, 1st col., 2nd para.; and entire document).

Claim 21 specifies a region of interest configured for a topology of the tissue sample, configured within a grid, or configured for a group of cells, a cell layer, or a cell type in the tissue sample, which reads on Hattersley's field of view as in Fig. 2 and Lazershop 2000 software (p. 1844, 1st col., 2nd para. and Fig. 2; and entire document and entire document).  Additionally, automating an activity such as the limitation of this claim, already known to be performed without automation, would have been prima facie obvious to PHOSITA (MPEP 2144.04.III pertains).

Claim 22 specifies software obtaining the information about the region of interest in the tissue sample from the image of the tissue sample, which reads on Hattersley's field of view as in Fig. 2 and Lazershop 2000 software (p. 1844, 1st col., 2nd para. and Fig. 2; and entire document and entire document).  Additionally, automating an activity such as the limitation of this claim, already known to be performed without automation, would have been prima facie obvious to PHOSITA (MPEP 2144.04.III pertains).

Claim 23 specifies differential analysis, which reads on Hattersley's multiple fluorescence probes (p. 1844, 1st col., 2nd para.; also p. 1845 §"On-chip cell disaggregation" and §"On-chip tissue probing;" and entire document).  Additionally, automating an activity such as the limitation of this claim, already known to be performed without automation, would have been prima facie obvious to PHOSITA (MPEP 2144.04.III pertains).

Claim 24 specifies user input, which reads on Hattersley's Lazershop 2000 software (p. 1845, §"On-chip tissue probing;" and entire document).  Additionally, automating an activity such as the limitation of this claim, already known to be performed without automation, would have been prima facie obvious to PHOSITA (MPEP 2144.04.III pertains).

Claim 25 specifies communicating the information about the region of interest to the delivery system, which reads on Hattersley's field of view selection as in Fig. 4 (p. 1845, §"On-chip tissue probing;" and entire document).  Additionally, automating an activity such as the limitation of this claim, already known to be performed without automation, would have been prima facie obvious to PHOSITA (MPEP 2144.04.III pertains).

Claims 26-29 specify analyzing multiple regions of interest, and repetition of previously recited steps, such as repetition of analysis on new regions of interest would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).  The art is otherwise applied to the repeated steps as described above.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 2-29 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to determining microfluidic tissue imaging systems.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Hattersley (as cited on the attached "Notice of References Cited" form 892).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
16894369
11293917
In a BRI, instant claims 2-29 read on embodiments within the scope of conflicting claims 1-14 and/or are obvious over the conflicting claims in view of the art cited above.





Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631